The only complaint presented on rehearing is that the trial court erred in refusing to give a special charge asked by appellant, the substance of which was to tell the jury that they could not consider against appellant a statement signed by him in the nature of a confession, unless they believed that said statement was freely and voluntarily made, and that if they entertained a reasonable doubt of the voluntary character of said statement they should not consider it. It is urged that said special charge presented the law applicable to the proposition that a confession was not to be considered unless freely and voluntarily made, in more appropriate language than this issue was presented in the charge as given. An examination of the statement of facts discloses that appellant did not testify in his own *Page 189 
behalf, nor did he introduce any witness save Mr. Belcher, an officer. Nothing appears in the testimony of Mr. Belcher casting doubt upon the free and voluntary character of the confession of the accused. We have examined anew the testimony given by the State witnesses and find nothing therein supporting the proposition that said confession was not freely and voluntarily made. It appears to us that the submission of said issue to the jury was out of the abundance of caution and that the claim of appellant is without substantial foundation. This being the case, it is out of the question to direct a reversal because it might be admitted that the special charge more aptly presented the issue than that given.
Believing the case was originally disposed of in accordance with law, the motion for rehearing will be overruled.
Overruled.